Exhibit 10.73


AMENDMENT NO. 1 TO
MASTER AGREEMENT FOR JOINT DEVELOPMENT VEHICLE


THIS AMENDMENT NO. 1 (this “Amendment”) is entered into as of the 15th day of
August, 2012 (the “Amendment No. 1 Effective Date”) by and between Unigene
Laboratories, Inc., a Delaware corporation (“Unigene”) and Nordic Bioscience
Clinical Development A/S, a Danish limited liability company (“Nordic”), and
amends that certain Master Agreement for Joint Development Vehicle between
Unigene and Nordic dated October 5, 2011 (the “Original Agreement” and
collectively with this Amendment, the “Agreement”).  For good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1.
Amendment to the Original Agreement.  The definition of “Unigene Contribution”
set forth in Section 1.47 of the Original Agreement is hereby deleted and
replaced with the following:

 
““Unigene Contribution” shall mean the sum of $50,000 contributed to NU-Co. by
Unigene.”
 
2.
Amendment to the Original Agreement.  The definition of “Nordic Contribution”
set forth in Section 1.25 of the Original Agreement is hereby deleted and
replaced with the following:

 
““Nordic Contribution” shall mean the sum of $950,000 contributed to NU-Co. by
Nordic in exchange for 50% of the equity of NU-Co.”


3.
Miscellaneous.  This Amendment is hereby incorporated into and made part of the
Original Agreement, and is subject to all of the terms and conditions set forth
in the Original Agreement; provided, however, that in the event of any conflict
between the terms and conditions set forth in this Amendment and the terms and
conditions of the Original Agreement, the terms and conditions set forth in this
Amendment shall control.  This Amendment and the Original Agreement together
represent the entire agreement between the parties relating to the subject
matter hereof and thereof, and supersede all prior representations, discussions,
negotiations and agreements relating to such subject matter.

 
Each of the parties have caused this Amendment to be executed by their duly
authorized representatives.


UNIGENE LABORATORIES, INC.
NORDIC BIOSCIENCE CLINICAL DEVELOPMENT A/S  

 

            By:
 /s/ Ashleigh Palmer
  By:
/s/ Morten Karsdal
  Name:   Ashleigh Palmer   Name: Morten Karsdal   Title: President and Chief
Executive Officer   Title: Chief Executive Officer  

 
 
 
1